4


  OFFICE    OF THE ATTORNEY     GENERAL   OF TEXM
                      AUPnN




ExeoutivoSeoretery
Stat* Perk8 Board
Au$tin, -%a8

Dear Sir:
                  opbion Ioo.o-1
                  Rar huthorlty




                         t    whioh ha8 been abun-


                  e tha proportiy ori@mll~ oan-
                  n pnrlourly doolrredby the
                   hold Sn twrt 18~ sevorelpar-
               in a Doelaratioa0r Trulli, alLthou$h
              o thm BtatoPark8 Board mado no
    slsntlonof 8uoh doolorationand gmo no inrli-
    ration that granter wao aotbg Sn aq Oopaolt~
    othor them that or role mmer, would t&B Board
    u&or the lOS9 Aat haro~aothority   to searoythe
Hon. Frank    &Inn,   ?aEe ,?


      property baok to the parties           named in the Mola-
      retlon  of Trust?
            As you polnted out In your letter,        A. ii. Wlll-
born, joined by his wife,       Ida %. %illborn,   orl&nall~
convoyed a oertaln     traot or land, now known ae the Fall-
lade8 Ytste Perk, to the State       Farks Board, by a lpeolal
warranty deed In whloh ha appears to have sated only for
himSelr and not aa trustee for himself         and othars.    Cn
Jsnuery 7, 1931, more than two yeera prior to tho dato
OS the oonveyanoe,     the Bald Xlllborn    bad executed    a
dsolaratlon   of trust    on the property.

             Th+ deolaratlon    of trurt reoltes     that as a
result    of tha ioreolorure    of e vendor's    llon on raid
propartr,,   he had aoqulred tltlo     to the proporty roar the
benotlt    of him8alf and the o th e rleventoen tonants        In
oommon named therein,       all of whom had jointly      purohased
the vendor's    lien not&r.     A. II. Glllborn,    tbo original
donor, Is now dord. The other bensrlalal            ownera, in-
oludlug tha holrs or Wlllborn and the hairs of those of
the other benefloial       ownore who aro also dead, have ro-
questad t&at tho Stats Parka Board reoonvey t&e* undl-
vidod Interest     to enoh, rsspeotlvely,      by general warrenty
doed.
             Tha portlnent      part   of sanato   Bill   298; rhloh
amendaArtlole      6068,     ron48   ar follows:

            "If title  to a site has become vested in
     the State for park purposes and tha site i8
     doemU unsuitable     for a Stats Fark by the State
     Parks Board . . . the Board 1s hereby authori-
     zed and empowered . . . wltero the lend ha6 baen
     donated by a olty,     aounty Or othar (Ionor, to
     transfer   title  to suah city or county or other
     donor where they wish the site returned       to
     them . . .; provided that in all lnstanoel,      where
     the Board aota under authority      of this ItatutO,
     it must do 80 b a tvio-third8       a/3) vote of the
     members o? the i oard, and prot I,d%ltbgtt$
     Chairman OS the Board shall     ai
     mant.8 authorizad   u&Or thlf6 A0t%               -
Hon. Frank i&Inn,      Pago 3


                This Act merely ~lvos thr, Board authority        to
transfer     title     to nuoh land to the donor; It 14 allent
as to OeSfUi6 quo trust and hslrr o? the donor.                It make8
no provieloa        for a warranty of any natwe,        and %wdo not
believe    that     It oan be oonrtrued as authorizing       the
Board to @irk any ruoh warranty.             Sinoe the Board ao-
qulred title        merely by special     warranty doad, It oer-
tainlf    should not b4 called        upon to return more than It
rooelved , anU a reconveyance          with a general warranty
would, In effect,         b4 (rlvlw  more than It reoelved.       There-
lore,    In amw4r to your first         quastion,    It 14 our opinion
that the Bosrd has no authority,            at least   In the Instant
ease, to execute         a warranty doad.
             Co heve also reached the oonolueion           that und4r
the Aot, the Board has no authority            to make a oonveysnoo
of title    to me Intereot       of any o? the oeatulr       que trust
4xoept that of the donor, A. 8. Willborn,            4lnoe under our
Interpretation       of the tranaaotion,     the Board auqulred title
only to hle Intorest.          Ono of the reaaone for our Inter-
pretation     la, that aa the State peld nothing ?or th4 land,
It oannot quall?y as a bona iId4 purohaaer for value.
Niohols-Steuart       v. -ro6by,   89 8. W. 380, 87 Tar. 443.
Another I4 that It took title          subject   to outetsndlng     equl-
tloa,    and to only suoh title       as Its wantor      Willborn,
poasenaed.       Nichols-Steuart     V. Crosby, suprk.

            In the abaenoe of a wrItten    authorization    iron
the seventeen    other ben4rlolarIea  named In the Dealaration,
the oonveyenoe to the State Perk8 Board, as to their          Int-
ereata,  I4 invalid    under Artlola 1288, B. 0. S. of Texas,
1983, whloh requires     that all oonveyanoee of land, aa well
ss the authority     of ago&e to aonvey land, shall      be in
writing.
             The Bill makea no epeoifio    provirion for 00~
teysnoe   to the heirs of the deoeesed donors.      Eowevar ,
the obvious objoot of th4 Bill     Ie to dlveat ths Board o?
title   to land whioh Is un&itablo      for park pUposea,   and
to pcrmlt euoh land to be put to other ua44.
           Wa assume that the negotiations    preoedlng    th4
oonveyanoe disoloee   that the land was OrIginallY     oonveyed
?or the purpose of oonverting    It Into a park althoueh      4uoh
intent  wms not 4xpresaed  In the instrument.     W4 believe
Eon. Frank Quinn,       Page 4


that Senate Bill 890 was Intended to authorize         a reoon-
veyanoe to the donors where auoh use la not made of the
land beoauae of uDlultabIllty      and for which reeaon the
Stats Parka Board dealres to return t&e lend.         The death
of the orl,@nal    donor does not defeat the purpooe of the
statute   but m4rely ontltles    the doq’a     heir6,   deVim846
or loge i repre84ntatIves    to r4oelve   the reoonveyanoe.
            Therefore,    beaed upon our aasumptlon that the
donor*8 original     purpose ln oonveyiri& the property   now
kncwn a8 Pellaadea     State Park wa8 for oonverting    It into
a park, It is our opinion that the Board hae the.authorl-
tp to reoonvey suah title      aa It r4oelved  to the property,
namely, title    to the undivided   lntereet  of A. H, Willborn.
           In your statement     0s raotm, you stats that the
heirs of A. H. Klllborn    desire   th0 reoonveyanoo     Of hi8
Intereat;  it Is our opinion that the       are entitled to
same. However, the deed to A. li. WI1 Iborn’s        lnterost
is made to hlr satate.    A oonveyenoe     to either    would,
In our opinion,  be propor.
            The deeds aooompanplng your lettor        and returned
herewith are ln general warranty form.          hlao, there era
dOads to the verlour    other Intoroots     lnoluded under the
Deolaration   o? Trust.    It follow8   from our opinion that
none of the deodrr should be ex@outed, the one to t&o
Wlllborn estate   beoause not In proper form and the othera
both beoauae not In proper form and beoause they purport
to oonvey an Interest    not held by the State Perks Board.
            ;$ruatlng   that   this   8atl~?6OtOrlly    an8wefl your
Inquiry,   we are
                                         Your4 very    truly
                                      ATTORY    GXNB3ALOB TBXfiS




                                                        Asalstant